Exhibit 10.4(a)
(LOGO) [c52834c5283401.gif]
May 20, 2009
Jim Hohmann
CEO, FBL Financial Group, Inc. (“FBL”)
5400 University Avenue
West Des Moines, IA 50266

Re:   Forbearance Agreement/Dividend Reduction

Dear Jim:
As you are aware, pursuant to paragraph 7(d) of the royalty agreement between
the Iowa Farm Bureau Federation (“IFBF”) and the insurance companies that are
managed by FBL, Farm Bureau Mutual Insurance Company and Farm Bureau Life
Insurance Company (hereinafter “Insurance Companies”), a reduction in the
quarterly dividend by FBL below $.10 per share creates a power of termination of
the agreement on the part of the IFBF.
Under the current circumstances, IFBF wishes to, at the least, temporarily forgo
its right of termination as otherwise provided under the agreement. This
forbearance by the IFBF would be until February 28, 2010, and is conditioned
upon:

  1)   No further reduction in the quarterly dividend below the $0.0625
currently declared for the remaining three quarters of 2009; and     2)   An
acknowledgement on the part of the Insurance Companies that IFBF is waiving no
rights or claims under the royalty agreement by this forbearance.

If you wish to accept the terms of this offer of forbearance on behalf of the
insurance companies, please acknowledge the same by signing below.
Sincerely yours,
/s/ CRAIG LANG
Craig Lang
President, Iowa Farm Bureau Federation
 
5400 University Avenue, West Des Moines, IA 50266-5997 / (515) 225-5400





--------------------------------------------------------------------------------



 



Acceptance:
The undersigned, as CEO of Farm Bureau Mutual Insurance Company and Farm Bureau
Life Insurance Company, does acknowledge agreement to the terms of the
forbearance set forth above.

      /s/ JAMES E. HOHMANN
 
James E. Hohmann    

